Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/04/2020 was received and is being considered by the examiner. 

Drawings
The drawings filed 03/04/2020 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low rigidity" in claim 1 is a relative term which renders the claim indefinite.  The term "low rigidity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably Due to the use of the relative term “low rigidity”, the rigidity of the safety valve in claim 1 has been rendered indefinite.
Claim 1 recites the limitation "the battery cell" in line 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (U.S. 20110111273).

With respect to claim 1, Okada discloses a battery pack (car battery system) (abstract) comprising: 
an assembled battery (2 – battery block) having a plurality of battery cells (1) (abstract); 
a battery case (31 – lower case) that houses the assembled battery (2) (Fig. 2) ; 
a wiring case (32 0 upper case) that is assembled to the battery case (31); 

an elastic member (22 – elastically deformable packing member) that comes in contact with the battery cell (1) and the wiring case (contact with 26 – guide portions, which is part of the wiring case as shown in Fig. 2)  and is held between the battery cell and the wiring case (Fig. 11), wherein 
a safety valve (11) having a locally low rigidity is formed on one surface of the battery cell (1) (Fig. 11), 
a first end surface of the elastic member (labeled) comes in contact with a region in which the safety valve (11) is not formed on the one surface (labeled) of the battery cell (1), and a second end surface of the elastic member (labeled) opposite to the first end surface (labeled) comes in contact with a facing surface of the wiring case (17, via packing member 22c of wiring case 17) that faces the one surface (Fig. 11 – below), and 

    PNG
    media_image1.png
    622
    595
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer Side surface)][AltContent: textbox (Side surface)][AltContent: textbox (Inner Side surface)][AltContent: textbox (One Surface (of battery cell (1)))][AltContent: textbox (Second end surface)][AltContent: textbox (Regulation surface)][AltContent: textbox (First end surface)]the wiring case has a regulation member (26) that comes in contact with a side surface (labeled) of the elastic member (22) which connects the first end surface (labeled) to the second end surface (labeled) to regulate movement of the elastic member in a surface direction along the one surface (Fig 11 below). 

With respect to claim 2, Okada discloses the side surface (labeled) of the elastic member (22) faces a regulation surface (labeled) of the regulation member (26) in the surface direction (Fig. 11 above), 
a shape of the side surface (labeled) facing the regulation surface on a plane orthogonal to the one surface (labeled) is different from a shape of the regulation surface (labeled) facing the side surface on the plane orthogonal to the one surface (labeled) (Fig. 11 above), and 


With respect to claim 3, Okada discloses a part of the side surface (labeled) of the elastic member (22) locally protrudes toward the regulation surface (labeled) and comes in contact with the regulation surface (labeled) (Fig. 11 above).

With respect to claim 4, Okada discloses a part of the regulation surface (labeled) of the regulation member (26) locally protrudes toward the side surface (labeled) and comes in contact with the side surface (Fig. 11 above).

With respect to claim 7, Okada discloses a cross-sectional area in the surface direction of an intermediate portion of the elastic member between the first end surface (labeled) and the second end surface (labeled) is larger than a contact area of the first end surface (labeled) with the one surface (labeled) (Fig. 11 above).

With respect to claim 8, Okada discloses the side surface of the intermediate portion of the elastic member (26) and the safety valve (11) face each other in a direction orthogonal to the one surface (labeled) (Fig. 11 above).

With respect to claim 9, Okada discloses the safety valve (11) is positioned on a center line passing through a center of the battery cell (1) along a direction orthogonal to the one surface (labeled), and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (U.S. 20110111273).

With respect to claim 5, Okada discloses the first end surface (labeled) is in contact with the one surface (labeled) (Fig. 11 above, and 
the safety valve (11) is located in an inner region of the one surface (labeled) surrounded by a region coming in contact with the first end surface (labeled), 
the side surface includes an inner side surface (labeled) and an outer side surface (labeled) farther from the safety valve (11) in the surface direction than the inner side surface (labeled) (Fig. 11 above, and
a part of the outer side surface (labeled) comes in contact with the regulation surface (Fig. 11 above).
Okada is silent with respect to the contact between the first end surface and the one surface being annular. However, Okada does teach that the members described in the embodiment are not specifically limited to the embodiments, including shapes, arrangements, and dimensions ([0044]). Additionally, a change in shape is a matter of choice in which a person of ordinary skill in the art would have found obvious (MPEP 2144.04 IV B). 

With respect to claim 6, Okada discloses the side surface (labeled) of the elastic member (22) faces a regulation surface (labeled) of the regulation member (26) in the surface direction, 
the first end surface (labeled) comes in contact with the one surface (labeled), and 
the safety valve (11) is located in an inner region surrounded by a region coming in contact with the first end surface (labeled) on the one surface (labeled), 
the side surface (labeled) includes an inner side surface and an outer side surface farther from the safety valve (11) in the surface direction than the inner side surface, and the inner side surface comes in contact with the regulation surface (labeled) (Fig. 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.E.B./            Examiner, Art Unit 1727                                                                                                                                                                                            

/Maria Laios/            Primary Examiner, Art Unit 1727